Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by TOMOHIRO, KOMINAMI et al. WO 2016/158438 (machine translation is referred to).
As to claim 1, TOMOHIRO discloses  An information processing apparatus (Fig. 2) comprising: 
a determination unit that determines whether a predetermined condition is satisfied with respect to feature information of a product, the feature information being stored in a storage apparatus in conjunction with product identification information[The product image deletion unit 112 deletes the image of the target product (feature information of a product) stored in the matching database 110 based on a predetermined rule (predetermined condition) (page 3, par. 6). The matching database 110 is a database that stores product identification information (product code), product matching images (feature information of a product), and the like for each product (page 3, paragraph 5)]; and 
a deletion unit that deletes the feature information with respect to which the predetermined condition is satisfied from the storage apparatus [The product image deletion unit 112 deletes a matching image (feature information of a product) with a small feature amount. Specifically, the product image deletion unit 112 uses the feature amount of the matching image (feature information of a product) registered (stored) in the matching database 110 (storage) when the number of feature amounts calculated by the feature amount calculation unit 107 is equal to or less than a predetermined threshold (satisfies a predetermined condition). If there is a small amount, there is a possibility that accurate collation cannot be performed in the image collation process (page 8, second paragraph from the bottom)]., wherein
the feature information of the product indicates at least one of a product image of the product [by definition image of the product is a feature information of the product because it includes characteristics or attributes of the imaged product such as shape, appearance, etc.] and an image feature extracted from the product image.
Claim 7 is a method analogous to the apparatus of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 7.
Claim 13 is a non-transitory computer readable storage medium analogous to the apparatus of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 13. TOMOHIRO further discloses the inspection processing apparatus 100 described above has a computer inside. Each process of the inspection processing apparatus 100 described above is stored in a computer-readable recording medium in the form of a program, and the above process is performed by the computer reading and executing the program (page 11, par. 8).  
As to claim 3, TOMOHIRO further discloses wherein the predetermined condition includes at least one of a condition requiring that the feature information has not been determined for a predetermined period or longer to have a degree of similarity to feature information obtained from an object to be recognized in product recognition, the degree of similarity being equal to or greater than a predetermined value [As shown in FIG. 6, the collation database 110 stores information such as identification information for each product, product image (collation image), final collation (success) date and time, and the number of successful collations. The number of successful collations includes, for example, the total number of times that a product has been successfully identified using the collation image for each period such as monthly. The image deletion process is a process of deleting an unnecessary image that is not used for specifying a product from the matching database 110 (page 7, last paragraph to page 8, par. 5). when the number of feature amounts calculated by the feature amount calculation unit 107 is equal to or less than a predetermined threshold (predetermined value), accurate collation cannot be performed in the image collation (recognition) process (page 8, second paragraph from the bottom), i.e., accurate collation requires the number of feature amounts is equal or greater than a predetermined threshold (predetermined value).], and a condition requiring that frequency at which the feature information is determined to have a degree of similarity to feature information obtained from an object to be recognized in product recognition, the degree of similarity being equal to or greater than a predetermined value, is equal to or less than a predetermined value. 
As to claim 9 refer to claim 3 rejection.
As to claim 5, TOMOHIRO further discloses wherein the predetermined condition includes a condition requiring that a degree of similarity between the feature information and other feature information associated with the product identification information being associated with the feature information is equal to or greater than a predetermined value [the product image deletion unit 112 deletes other images while leaving one when the degree of similarity is high between a plurality of currently recorded verification images. For example, the product image deletion unit 112 compares similar feature amounts calculated by the feature amount calculation unit 107 with respect to an image of a product registered in the matching database 110 to obtain a similar image (page 9, par. 4). Accurate collation requires the number of feature amounts is equal or greater than a predetermined threshold (predetermined value) (see page 8, second paragraph from the bottom).
As to claim 11 refer to claim 5 rejection.
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMOHIRO, KOMINAMI et al. WO 2016/158438 as applied to claims 1, 7 and 13 above, and further in view of Takemoto et al. (US 2016/0171300).
As to claim 2, TOMOHIRO discloses the feature amount calculation unit 107 calculates the feature amount of the image captured by the product image acquisition unit 103 by a general feature amount calculation method such as calculating a graphic feature amount (page 3, par. 3). The feature amount calculation unit 107 calculates a feature amount with respect to the extracted image of the inspection target product 600 by a predetermined known feature calculation method, and outputs the calculation result to the control determination unit 101 (page 5, last paragraph). The product image deletion unit 112 uses the feature amount of the matching image (feature information of a product) registered (stored) in the matching database 110 (storage) when the number of feature amounts calculated by the feature amount calculation unit 107 is equal to or less than a predetermined threshold (page 8, second paragraph from the bottom).
TOMOHIRO does not disclose wherein the predetermined condition includes at least one of a condition requiring that the number of feature points obtained with respect to an object contained in the product image indicated by the feature information is equal to or less than a predetermined value and a condition requiring that an image feature indicated by the feature information is an image feature extracted from the product image where the number of the feature points obtained with respect to the object is equal to or less than a predetermined value.
Takemoto discloses an apparatus for verifying an object, the capturing part 112, in step S33, captures the image data of an object. The feature extracting part 114, in step S35, extracts the feature points of the object, according to the known method, and generates and inputs to the registering/authenticating part 115 the object data including the extracted feature points. The registering/authenticating part 115, in step S36, judges whether the object data including the extracted feature points is appropriate as the object data to be registered (stored), and the process returns to step S33 when the judgment result in step S36 is NO. The judgment result in step S36 becomes NO when the number of extracted feature points is less than a threshold value, for example (par. [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Takemoto to modify the apparatus of TOMOHIRO by extracting the feature amount from the product image using the well-known method of extracting features and not registering (storing) the product image (feature information of product) when the number of extracted feature points is less than a threshold value in order to reduce the verification time  in case the object image is enlarged or reduced (object appearance is changed) (par. 0008).
As to claim 8 refer to claim 2 rejection.
As to claim 6, TOMOHIRO further discloses wherein the predetermined condition includes a condition requiring that a total number of pieces of feature information associated with the product identification information being associated with the feature information is equal to or greater than a predetermined number [The product image deletion unit 112 deletes images based on the predetermined rule, but the minimum number of images for verification currently recorded in the verification database is determined for each target product. When the number is reached, the product image deletion unit 112 may not perform this image deletion process. In this way, the minimum number of images is provided because, for example, if there are 6 images for which only 5 images for matching are registered, the product cannot be specified when an unregistered surface is captured. This is to prevent such a situation, i.e., the number of product images (feature information) is equal or greater than a predetermined number).
As to claim 12 refer to claim 6 rejection.
Allowable Subject Matter
Claims 4 and 10 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or fairly suggest, wherein the predetermined condition includes a condition requiring that it has not been determined for a predetermined period or longer that a degree of similarity between the feature information and feature information obtained from an object to be recognized in product recognition is equal to or greater than a predetermined value and, in product recognition that has been performed during the predetermined period, other feature information associated with the product identification information being associated with the feature information has been determined to have a degree of similarity to feature information obtained from an object to be recognized, the degree of similarity being equal to or greater than the predetermined value recited in claims 4 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665